Title: To James Madison from Samuel Sterett, 22 September 1804 (Abstract)
From: Sterett, Samuel
To: Madison, James


22 September 1804, Baltimore. “Mr. William Walton, Junr. a Citizen of the United States and Merchant of this place, in the performance of a Voyage some time ago to the West Indies, was captured and carried into the City of St. Domingo. From his knowlege of the French & Spanish Languages, & Experience in mercantile Transactions, and good address, he had it in his power to render essential Services, to more than the Vessel in which he was captured. He has some Desire to return to the same place provided he can have the protection of a public Commission, and I am persuaded from my personal knowlege of his good Character and Qualifications, that he will, if gratified, be able to render important services to the Adventurers of our Country who may require them. Under these Impressions I take the Liberty of recommending Mr. Walton as a fit & proper person to receive the Appointment of Consul, or commercial Agent for the City of St. Domingo, if deemed necessary.”
